Citation Nr: 1421916	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to February 1969.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

At the May 2013 hearing the Veteran asserted that he had taken an early retirement as a result of his PTSD.  A claim for a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered to be part of the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the current appeal, the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his PTSD claim in April 2009.  He has not, however, been notified of the duties to assist and of the information and evidence necessary to substantiate the issue of entitlement to a TDIU.  This deficiency should be correct on remand.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Here, the Veteran contends that his service-connected PTSD is more severely disabling than indicated by the present 30 percent rating.  At his personal hearing in May 2013, he reported that he had taken early retirement from the United States Postal Service because of his PTSD and that he experienced symptoms including sleep disturbance, panic attacks approximately three time per week, memory problems, irritability, suicidal and homicidal thoughts, concentrations problems, isolation, and obsessive rituals.  He also reported that he was receiving VA treatment and that he attended weekly Vet Center counseling.  His last VA examination for compensation evaluation purposes was in August 2009.  The Board finds additional development is required prior to appellate review.
Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any psychiatric treatment to him since April 2009.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Then, the Veteran should be accorded an appropriate VA examination for an opinion as to the severity of his service-connected PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report and the opinion should address how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  The examiner should provide a Global Assessment of Functioning (GAF) score, as well as a discussion of the meaning of such score.  

In addition, the examiner must opine as to whether the Veteran's service-connected PTSD renders him unable to secure and maintain substantially gainful employment-without regard to his age.  If it is concluded that the Veteran is able to engage in any particular type of employment, the examiner must explain what kind of work could be performed, considering the Veteran's educational background and prior work history.  A complete rationale for all opinions expressed must be provided.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

